KELLAM, Senior District Judge,
dissenting.
As reluctant as I am to do so, I feel I must respectfully disagree with the majority opinion in this case. The only issue before the court is whether Rogers was denied his Sixth Amendment right to effective assistance of counsel grounded in the alleged failure of such counsel to produce expert testimony at Rogers’s criminal trial for murder.
I.
The facts are set out in the opinion of the Wisconsin Court of Appeals, supplemented by the record in this case.
Tried to the jury, Rogers was found guilty of first degree murder and sentenced to life imprisonment. He unsuccessfully appealed to the Court of Appeals from the judgment of conviction and appealed the orders denying post-conviction relief.
Rogers and Angelo Griffin were involved in a dice game at Al’s Vega Lounge in Racine. An argument ensued. A few minutes later, Rogers was at the middle of the bar with Griffin standing in front of a cigarette machine at the end of the bar. Rogers pulled a gun from his pocket, pointed it at Griffin and fired. Griffin threw up his arms and ran into Rogers. A struggle occurred and another shot was fired. Both men fell to the floor, but only Rogers got *1297up. Two shots were fired, but only one hit Griffin. The other went into the ceiling, as a bullet hole was found in one of the ceiling tiles. The State contended, and the jury found, the first shot hit and killed Griffin. The defense maintained it was the second shot which hit and killed Griffin. Eyewitnesses testified Rogers fired the first shot while pointing the pistol directly at Griffin with his arm outstretched and parallel to the floor. Dr. Myron Schuster, who performed the autopsy on Griffin, testified Griffin died from a single gunshot wound to the chest with the bullet perforating the heart. Dr. Schuster further testified that while death from this type of wound would be relatively rapid, Griffin, with this type of wound, still could move under his own power for an indeterminate period of time. In a post-conviction hearing, Dr. Billy J. Bauman, a pathologist, testified such a wound would cause a person to drop immediately and be incapacitated, and it would be virtually impossible for such a person to engage in strenuous physical activity. The fact is, all say that when the first shot was fired, Griffin threw his arms up and ran into Rogers and grabbed him. He was only six to ten feet from Rogers, and needed little strength to move and grab Rogers. The second shot followed. Rogers’s alleged claim of ineffective assistance of counsel is based on the contention that defense counsel should have found someone like Dr. Bauman to testify at trial. Trial counsel testified at the post-conviction hearing that he discussed certain of Dr. Schuster’s findings with physicians in the Racine area in an unsuccessful attempt to get a medical opinion to the contrary. None of those physicians would give an opinion that such a wound would cause the immediate collapse of the victim. None of the physicians were pathologists. The Court of Appeals affirmed the conviction, finding that trial counsel did not breach the duty of effective assistance; that by consulting with various physicians, trial counsel made a good faith investigation and attempted to secure an expert witness to rebut Dr. Schuster’s testimony; and the fact he was not successful did not render his assistance ineffective.
The district judge reviewed the transcript of the state trial and the hearings on his post-conviction motions. He determined that Rogers had been provided with a full hearing and agreed effective assistance had been provided.
Without here repeating what steps and actions the district court determined Rogers’s trial counsel did perform to support a defense, suffice it to say the district court found trial counsel’s representation was conscientious, vigorous and very competent, and that he skillfully cross-examined the prosecution witnesses, including Dr. Schuster. The district judge further found that while Dr. Bauman testified that the wound which Griffin received would cause the virtual immediate, total incapacitation of the victim, Dr. Bauman’s written report set forth:
The victim would have been almost immediately incapacitated after receiving his . wound, and it would have been almost impossible for him to have engaged in an approximate two-minute vigorous physical struggle.
I realize, of course, that one must be extremely cautious in making an absolute statement regarding functional activity after sustaining cardiac wounds since there are apparently substantiated reports in medical literature that victims of such injuries have performed activities that appear incompatible with the injuries sustained.
The district court’s opinion further sets forth that several eyewitnesses testified Rogers pointed the pistol straight at Griffin when he fired the first shot, and he admitted on cross-examination that he intended to hit Griffin with the first shot.
The ballistics expert testified that the fatal shot was fired about four feet from the victim, a distance inconsistent with discharge of the pistol while they were engaged in a struggle. Too, Griffin had gunpowder deposits on his right forehead, strongly suggesting that the bullet which *1298missed him was discharged close to his body and in an upward position.
II.
In testing the performance of counsel in representation of his client in a criminal case, the “proper measure of attorney performance remains simply reasonableness under prevailing professional norms.” Strickland v. Washington, — U.S.-, 104 S.Ct. 2052, 2065, 80 L.Ed.2d 674 (1984). The benchmark for judging any claim of ineffectiveness must be whether counsel’s conduct so undermined the proper functioning of the adversarial process that the trial cannot be relied on as having produced a just result. When a convicted defendant complains of the ineffectiveness of counsel’s assistance, the defendant “must show that counsel’s representation fell below an objective standard of reasonableness.” Strickland v. Washington, supra, 104 S.Ct. at 2065. The “performance inquiry must be whether counsel’s assistance was reasonable considering all the circumstances.” Id. A fair assessment of attorney performance requires that every effort be made to eliminate the distorted effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at the time. If “counsel is a reasonably effective advocate, he meets constitutional standards irrespective of his client’s evaluation of his performance.” United States v. Cronic, — U.S.-, 104 S.Ct. 2039, 2046 n. 21, 80 L.Ed.2d 657 (1984).
A court must indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable professional assistance, and the “burden of demonstrating the contrary is on his former clients.” United States v. Cronic, supra, 104 S.Ct. at 2046 n. 23; Matthews v. United States, 518 F.2d 1245, 1246 (7th Cir.1975). No presumption of inadequate representation arises “merely because defendant’s attorney ... makes egregious errors, tactical or strategic, in preparation, in conference, in examining witnesses, or in not investigating or calling potential witnesses.” United States v. Garcia, 625 F.2d 162, 170 (7th Cir.1980).
The adversarial process protected by the Sixth Amendment requires that an accused have counsel acting in the role of an advocate. “When a true adversarial criminal trial has been conducted — even if defense counsel may have made demonstrable errors — the kind of testing envisioned by the Sixth Amendment has occurred.” United States v. Cronic, — U.S.-, 104 S.Ct. 2039, 2045, 80 L.Ed.2d 657 (1984).
III.
The Circuit Court of Racine, Wisconsin, and the Court of Appeals have reviewed the exact same record as is before us. Likewise, the District Court reviewed that same record. On the same record, each of those courts found that Rogers failed to show any constitutional violation. That is, each of those courts found that in the light of all the circumstances of the case, counsel’s representation was that of reasonable effective assistance.
Congress has prescribed how federal courts are to deal with petitions for habeas by persons in custody pursuant to judgment of a state court. Subsection (d) of 28 U.S.C. § 2254 provides that written findings of the state court to an application for relief made after a hearing to which the state and defendant were parties — which is the case here — “shall be presumed to be correct” unless one of the conditions specifically set forth in § 2254(d) is found to exist by the federal habeas corpus, or unless the habeas could conclude that the relevant state court determination is not fairly supported by the record, and the “burden shall rest upon the applicant to establish by convincing evidence that the factual determination by the state court was erroneous.” This section “applies to factual determinations made by state courts, whether the court be a trial court or an appellate court.” Sumner v. Mata, 449 U.S. 539, 547, 101 S.Ct. 764, 769, 66 L.Ed.2d 722 (1981). My brothers reach “a conclusion which is [was] in conflict with the *1299conclusion reached by every other state and federal judge after reviewing the exact same record.” Id. at 548-49, 101 S.Ct. at 770. Giving the state court’s findings the “high measure of deference,” Marshall v. Lonberger, 459 U.S. 422, 103 S.Ct. 843, 850, 74 L.Ed.2d 646 (1983), they are entitled to, and the fact that the findings of the district court may be set aside only if there is plain error, I cannot agree the record establishes “by convincing evidence that the factual determination of the state court was erroneous.” 28 U.S.C. § 2254(d); Sumner v. Mata, supra.
The factual conclusions which we are bound to respect in assessing the constitutional claim of petitioner are the state court records, the findings of the trial court and of the Court of Appeals, as well as the findings of the United States District Court. The trial court observed the actions and conduct of defense counsel at trial, and at the hearing on the petition for habeas relief in the state court. He found that the representation met the required standard. The Court of Appeals agreed, as did the United States District Court. The deference due the findings of the state court “requires that a federal habeas court more than simply disagree with the state court before rejecting its factual determinations,” but instead, “it must conclude that the state court’s findings lack even ‘fair support’ in the record.” Marshall v. Lonberger, supra, 103 S.Ct. at 850. The complaint rests on the assertion that trial counsel should have presented medical testimony to refute the opinion of Dr. Schuster. Dr. Schuster was of the opinion that death from a wound of the type Griffin received would be relatively rapid, but that Griffin still could move under his own power for an indeterminate period of time. Dr. Bauman was really not of a different opinion. Though he said at one point such a wound would cause a person to drop immediately and be incapacitated, his written report was admitted into evidence in which he said the victim would have been almost immediately incapacitated and it would have been almost impossible for him to have engaged in a physical struggle. He realized there were exceptions and reports supporting exceptions, as was the case here, and that one must be extremely cautious in making absolute statements regarding functional activity following such a wound, because he was aware that there were substantial reports in medical literature that victims of such injuries have performed activities that appear incompatible with the injuries sustained. He not only qualifies his statement, but candidly admits that the record contradicted his opinion. Trial counsel testified he had talked to several physicians in an effort to challenge Dr. Schuster, but was unable to find one who disagreed. The inference from that is that other physicians agreed with Dr. Schuster. While none of the physicians he talked with were pathologists, there is nothing in the record that suggests that a pathologist is the only qualified physician to give an opinion on the issue or that he is better qualified than other physicians. What petitioner is asserting as ineffective assistance of counsel is the failure of his trial counsel to have known of and to have contacted Dr. Bauman. Nothing in the record suggests that any practicing physician in Racine had an opinion different from Dr. Schuster at the time in question.
I cannot agree that trial counsel was ineffective because he was not able to obtain the opinion of Dr. Bauman or someone with an opinion like him, particularly after he had exercised reasonable judgment and had discussed the issue with several physicians without finding one who differed with Dr. Schuster. The Wisconsin Court of Appeals made a distinct finding that trial counsel discussed Dr. Schuster’s findings with physicians in the Racine area in an unsuccessful attempt to get a medical opinion contrary to Dr. Schuster, but none would give an opinion that the type of wound sustained by Griffin would cause the immediate collapse of the victim. This factual finding, supported by the record, is credible and binding on the federal courts. This finding of the Court of Appeals was in confirmation of the finding made by the trial court which heard the post-conviction *1300testimony of Dr. Bauman and of trial counsel. The trial court accepted the testimony of counsel that prior to trial he discussed Dr. Schuster’s findings with “several physicians”. [Tr. of hearing, pp. 41-42] from Racine and was unable to get a contrary opinion.1 Further, the Wisconsin Court of Appeals found that the evidence was overwhelming; that the first shot fired killed Griffin; that there was no evidence that the first shot was negligently fired; and that Rogers testified that when he fired the first shot, he pointed the gun at Griffin and intended to shoot him. These findings are binding on us, because they are abundantly supported by the record. Eyewitnesses testified that defendant fired the first shot while pointing the gun at Griffin with his arm outstretched and parallel to the floor. Such findings are entirely consistent with the finding that the first shot fired with the gun pointed at Griffin, from close range, was the shot that hit him.2 In addition, gunpowder deposits found on Griffin’s right forehead are consistent with the contention that the second shot fired while the men were locked in a struggle went into the ceiling. Added to this are the findings made by the district judge. Given the findings of the state court that trial counsel did not breach his duty of effective representation, supplemented by the findings of the district court that Rogers received conscientious, vigorous and effective assistance of counsel, I am not willing to say that the failure to further pursue the effort to find a physician who would disagree with Dr. Schuster constituted ineffective assistance of counsel. How are we to say how many physicians trial counsel should have consulted in order to meet the standard expected of counsel. The record is barren of any evidence or suggestions that Dr. Bauman’s opinion was widely recognized in the medical profession, or that there was another physician in Racine who was of a different opinion from Dr. Schuster, or that there were textbooks expressing opinions to the contrary. In fact, Dr. Bauman set out in his letter that there were substantial reports in medical literature that victims of such injuries had performed activities that appear incompatible with the injuries sustained. “The ultimate question is not whether representation ... might have been better, rather -it is whether it met minimum professional standards.” United States v. Garcia, 625 F.2d at 170. The evidence in this case does not overcome the strong presumption of reasonable professional assistance, for it clearly met minimum professional standards.
I, therefore, respectfully dissent.

. Defendant’s brief sets forth that Rogers’s state appellate counsel, in his appellate brief, set forth that trial counsel had spoken to five physicians.


. The ballistics expert said the shot in the heart was fired from about four feet. This coincides with the distance separating the two, rather than with them locked in a struggle.